Citation Nr: 1134456	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Prior to November 9, 2010, entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.   From November 9, 2010, entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which granted service connection for PTSD and assigned a 30 percent evaluation from July 20, 2005.  
The Veteran appealed the initial rating assigned.  

By rating action in June 2011, the initial rating of 30 percent for PTSD was increased to 50 percent effective from November 9, 2010.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized to reflect a staged rating.


FINDINGS OF FACT

1.  Prior to November 9, 2010, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  His symptoms include occasional nightmares, sleep disturbances, intrusive memories of Vietnam, irritability, depression and some complaints of social aversion.  The Veteran has worked for approximately 31 years as a physician.  He had been married three times, but has been happily married for many years to his third wife.  A global assessment of functioning (GAF) score of 53 had been assigned by a VA fee based examiner during the period prior to November 9, 2010.

2.  Prior to November 9, 2010, the Veteran's PTSD symptoms do not more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.   From November 9, 2010, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness and chronic sleep impairment. Currently he had difficulty establishing and maintaining effective work and social relationships because of isolation and difficulty with interpersonal relationships.  
A GAF score of 65 had been assigned by a VA examiner during the period subsequent to November 9, 2010.

4.  Subsequent to November 9, 2010, the Veteran's PTSD symptoms do not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to November 9, 2010, the criteria for an initial rating in excess of 30 percent, for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.   From November 9, 2010, the criteria for a rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection in the currently appealed rating decision.  For such downstream issue, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In December 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The letter also informed the appellant to submit medical evidence relating the claimed PTSD to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of the letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally notice of the five elements of a service-connection claim was provided in the VCAA notice letter provided to the Veteran in this case, as is now required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2005 VCAA notice letter was issued prior to the February 2006 rating decision currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. The Veteran was also provided VA examinations for his PTSD. These examinations reviewed the symptoms in light of the medical history and evidence and evaluated the Veteran under the appropriate rating criteria. They are adequate for rating purposes.

Duty to Assist

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary. See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in December 2005 and March 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient because they fully addressed the diagnostic criteria and the Veteran's symptoms, and were based on a complete picture of the Veteran's disability.  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As noted in the introduction, the Veteran was granted service connection for PTSD by rating action in February 2006.  A 30 percent evaluation was assigned as of July 20, 2005.  The Veteran appealed the 30 percent evaluation for PTSD.  A June 2011 rating action increased the 30 percent evaluation to 50 percent as of November 9, 2010.

The Veteran perfected his appeal to the rating decisions that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Board is reviewing the 30 percent rating applied from July 20, 2005; and, the 50 percent rating applied from November 9, 2010.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name warrants a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, the Veteran was afforded VA fee based examinations in December 2005, and March 2011 reflecting GAF scores of 53, and 65 respectively.  

The DSM-IV provides for a GAF rating of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  The DSM-IV provides for a GAF rating of 61-70 for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology warrants no more than the assigned 30 percent rating prior to November 9, 2010, and the currently assigned 50 percent rating from November 9, 2010.

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants higher disability ratings.

A December 2005 private treatment summary for 1994 to 1999 noted that the Veteran was generally seen twice a month for individual therapy related to marriage and interpersonal relationship issues.  He reported a significant history of childhood physical and emotional abuse along with a family history of affective disorder and a completed suicide by a cousin.  He also reported a history of military service for two years including one year in Vietnam.  The doctor noted that at no point in his treatment was this a significant area of focus.  The diagnosis was dysthymic disorder.  Given his history it was quite possible that more recent events have "triggered" significant PTSD symptoms which may include previously undiscussed issues related to his military service.

A separate December 2005 private report notes that the Veteran was referred for an initial evaluation and counseling session by VA.  He underwent five individual therapy sessions.  He noted the Veteran had been a medic in Vietnam.  His aid station treated hundreds of men.  The Veteran noted that, "in all honesty, then I was functioning as a doctor, doing suturing, removing bullets and shrapnel."  His experience in Vietnam motivated him to become a doctor.  The doctor noted that the Veteran exhibited many of the same symptoms that other Veterans with PTSD do.  He did not get close to anyone and did not discuss Vietnam with anyone.  After medical school he became a workaholic.  He practiced medicine for 20 years until he lost his malpractice insurance as a result of three lawsuits.  Without malpractice insurance he had not worked for two years and with the Iraq War on TV he found himself thinking a lot about Vietnam.  The doctor opined that, "in my medical opinion, (the Veteran) has PTSD stemming from his participation in Vietnam.  He has intrusive symptomatology in the form of nightmares and recollections."

In a December 2005 fee based VA examination, the Veteran was initially evaluated for PTSD.  The claims folder and medical records were reviewed.  The Veteran served in Vietnam as a combat medic from 1968 to 1969.  He reported several traumatic events which occurred during his service in Vietnam including working in a fire base and seeing hundreds of dead and wounded.  People were asking him for help and all he could do was give them morphine and start IVs.  He was in a convoy when an APC was hit by a rocket.  It exploded inside and all the men were killed. He stated that, "I remember the grotesque images of the guys inside when we opened it up."  His unit was hit while on patrol and they received incoming fire from both sides.  They subsequently had to take care of wounded and dead from both sides.  Another soldier attempted suicide by shooting himself in the head; he was still alive when the Veteran treated him.  

He reported recurrent and intrusive recollections of the traumas of the war, flashbacks, and distressing dreams on a weekly basis.  When he hears explosions he reflexively falls to the ground and takes cover.  He avoided thoughts, conversations, and feelings about the war and felt detached from others after the war.  He had chronic sleep and anger problems.  He was hypervigilant and had exaggerated startle response.  He reported having these symptoms for 36 years.  He has been married three times.  He was a physician and has had difficulty with malpractice suits.

The Veteran was well dressed and groomed with good hygiene.  He was appropriate and cooperative.  Affect was normal with much nervous laughter.  Speech was normal in tone and volume.  His associations were tight with sentences reaching logical conclusions.  He had acute symptoms of depressions or anxiety associated with his PTSD symptoms.  He had no paranoid or grandiose delusions, or auditory or visual hallucinations.  He denied suicidal or homicidal ideations.  He has had chronic problems with anger but avoided physical altercations for the past 15 years.  He was oriented x3, judgment was appropriate, memory was good, and his insight was fair to good.

The diagnosis was PTSD, chronic.  A GAF of 53 was assigned.  The examiner opined that the Veteran met the DSM IV criteria for PTSD and his symptoms could not be explained by any other disorder.  The Veteran was considered competent.

A May 2007 private report noted that the Veteran was service connected for PTSD at 30 percent.  The Veteran asked the doctor to prepare a report for an increased rating appeal.  He had been employed as a physician full time for a year although the war in Iraq triggered a lot of memories and recollections still.  He remained alienated from his brother.  He attributed the breakup of his first 2 marriages to Vietnam as he found it difficult to relate to his wives on an emotional level.  The doctor opined that, "in my medical opinion, (the Veteran's) PTSD is severe and chronic.  He is estranged from family and does not make new friends.  With the war in Iraq incidences of intrusive symptomatology have dramatically increased.  (The Veteran) has difficulty establishing and maintaining healthy relationships at work."

A July 2007 report from a private doctor notes that the Veteran had been his patient for 20 to 30 years.  He was diagnosed with PTSD.  He had heavy nightmares, insomnia, sleeping problems, and irritability.  He had been receiving counseling for a year through VA.  He avoided medication for his condition.  The condition was related to his past war experience.  

In a December 2007 fee based VA evaluation, the Veteran was interviewed by telephone.  His medical records were reviewed.  The examiner noted that the Veteran was involved in heavy combat in Vietnam as a combat medic.  He had a long standing history of multiple symptoms suggestive of PTSD, including recurrent and intrusive recollections of combat stressors, irritability, social isolation and avoidance, insomnia, and combat related nightmares.  These have persisted since his return from service and have been exacerbated by depression.  He had been treated with antidepressants and medication, but currently was coping without medication.  He was seeing a fee based psychologist (Dr. Riley) for the past two years.  

The Veteran's speech was normal in rate and production.  His mood was initially anxious.  He did not experience hallucinations, illusions, delusions, or ideas of reference or influences.  He complained of recurrent and intrusive nightmares and recollections of his combat experiences and episodes of PTSD related anxiety and irritability.  He denied suicidal or homicidal ideations.  Judgment and insight were intact.  The clinician noted that the Veteran continued to suffer from primary symptoms of PTSD, and continued to benefit from treatment.  He recommended that the Veteran be approved for continued fee based treatment with Dr. Riley.

An April 2009 report notes that the Veteran had lost his full time job as a physician last year as the youth facility he worked at was closed by the state.  He now worked part-time two days a week at another youth facility.  

A November 2010 report noted that the Veteran continued to display poor judgment.  In therapy he often discussed problems associated with disturbance of motivation and mood.  While working as a physician at a state prison he had difficulty establishing and maintaining effective work relationships.  His social life mostly revolved around his wife and a brother.  That is he has not made new friends since relocating to the central coast years ago.  The doctor opined that, "in my professional opinion, (the Veteran's) PTSD is severe and chronic.  With the war in Iraq, incidences of intrusive symptomatology have dramatically increased.   (The Veteran) reports thinking about Vietnam daily, and has trouble sleeping through the night.  (The Veteran) has difficulty establishing and maintaining healthy relationships at work."

In a March 2011 fee based VA examination, the examiner noted that the Veteran was a medical doctor in a challenging work position.  He suffered trauma from childhood as well as from being a medic in Vietnam.  He had functional impairment from service including anger, irritability, suspicion, sleep deficits, and isolation.  He reported his symptoms began in 1969 as a result of his military experiences.  The symptoms were moderate, constant, continuous, or ongoing.  They affected his total daily functioning with his relationships with others.  He reported sleeping troubles for 44 years with nightmares and sleep difficulties.  He had a history of violent behavior, described as once hitting his wife in 1969.  He had no history of suicide attempts.  He was not receiving medical treatment.  Over the past year he had been receiving psychotherapy treatment as often as once a month.  He has not been hospitalized or made any emergency room visits for his psychiatric condition.  There have been no major changes in his daily activities since the development of his condition.  There have been major social function changes.  He tended to isolate himself and has no friendships.  He dislikes his medical colleagues.  He reported working the past 31 years as a psychiatrist.  Following military service he went to medical school.  He used alcohol and marijuana in the past.  

The Veteran was oriented.  Appearance and hygiene were good.  Behavior was appropriate and he maintained good eye contact. Affect and mood showed a disturbance of motivation and mood.  He was frustrated with patients on the job wishing to retaliate in anger, and was exhausted at home.  Communications, speech, concentration, and panic attacks were absent.  At the time of examination no delusions or hallucinations were observed.   His thought process was appropriate.  He was able to understand directions, and did not appear confused.  Judgment was not impaired and abstract thinking and memory were normal.  Suicidal and homicidal ideations were absent.  The diagnosis was PTSD.  A GAF score of 65 was assigned.  

The examiner opined that the Veteran was capable of managing benefits.  He was not cognitively impaired.  Mentally he did not have difficulty performing activities of daily living.  The best description of the Veteran's current psychological impairment was that his psychological symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person was functioning satisfactorily with routine behavior, self care and normal conversation.  The above statement was supported by the following symptomatology; anxiety, suspiciousness and chronic sleep impairment.  Currently he had difficulty establishing and maintaining effective work/school and social relationships because of isolation and difficulties interpersonally. He required ongoing psychotherapy without medication.  The prognosis was fair due to good intelligence and ability to profit by therapy.

The Board notes, that throughout the appeal period the Veteran's PTSD has been manifested by occasional nightmares, sleep disturbances, intrusive memories of Vietnam, irritability, depression and some complaints of social aversion with hyperactive startle response to loud noises.  The Veteran was noted to have worked for many years as a physician and appeared to be working at a state prison facility most recently.  He has been married for many years to the same person (third marriage).  He appears to have a good relationship with his wife and a brother who lives nearby.  He also remains employed as a physician.  GAF scores were mainly assigned in the "mild to moderate" range.

The Veteran is not presently being treated with medication for any psychiatric disorder.  He continues to have well documented VA treatment reports since his initial grant of service connection for PTSD.  There appears to be no further medical treatment records available.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology do not meet the rating criteria for a disability rating in excess of 30 percent prior to November 9, 2010, or in excess of 50 percent since November 9, 2010.  See 38 C.F.R. § 4.7.

The Veteran's PTSD disability mainly includes difficulties with depression and sleep, to include nightmares, and intrusive memories.  The Veteran also complained of some social aversion, but indicated in his most recent March 2011 VA examination that he has a very good relationship with his only sibling, a brother.  He had a very good relationship with his third wife, good relationship with his sons, but poor with his stepson, and he dotes on his grandchild.  

Examiners also indicate the Veteran exhibited good eye contact, good hygiene, with good attention, memory and overall ability to perform daily living functions himself.  During the entire time frame the examiners noted his thought processes and speech as coherent, logical and intact.  He denied any current suicidal ideation, delusions or hallucinations. 

Prior to November 9, 2010 the Veteran did not have the symptoms ordinarily associated with a greater or "moderate to severe" social and occupational impairment, such as panic attacks; flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; memory or concentration impairment. The Veteran continued to maintain a good relationship with his family.  Again, although the Veteran has had malpractice issues in the past, he has maintained his medical license and continued to work as a physician.  While a private doctor noted in May 2007 that the Veteran had difficulty in establishing and maintaining healthy relationships at work, which is one of the criteria for a 50 percent rating, overall his deficiencies in these areas are contemplated by the 30 percent rating.

The Veteran's PTSD symptomatology during the period from July 20, 2005 to November 9, 2010 has not exhibited evidence of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In addition he had been assigned a GAF rating of 53 which indicated no more than moderate symptoms or moderate difficulty in social, occupational functioning.  Therefore, a rating in excess of the currently assigned staged rating of 30 percent prior to November 9, 2010 is not warranted.

Likewise, the Veteran's PTSD symptomatology during the period from November 9, 2010 has not exhibited evidence of more than occupational and social impairment with reduced reliability and productivity.  Interestingly, during this period he had been assigned a GAF rating of 65 by the March 2011 VA fee based examiner, which indicated an improvement over his previous GAF rating, and indicated no more than some mild symptoms or some difficulty in social, or occupational functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships. Id.  In addition, the March 2011 VA examiner indicated the Veterans symptomatology exhibited evidence of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, a rating in excess of the currently assigned staged rating of 50 percent from November 9, 2010 is not warranted.

The Board concludes that his overall level of disability for the time frames prior to November 9, 2010 simply does not warrant a rating greater than 30 percent. Likewise his overall level of disability for the time frames from November 9, 2010 simply does not warrant a rating greater than 50 percent. 

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record does not show the Veteran has been rendered unemployable as a result of his PTSD.  Therefore, any inferred TDIU claim is inapplicable in this case.

As to the assigned rating, the Veteran is competent to report symptoms associated with his PTSD.  The Board does not find any reason to doubt his credibility with respect to his PTSD.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his PTSD and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for PTSD prior to November 9, 2010, and 50 percent, effective November 9, 2010; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extra-Schedular Considerations

In denying the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  With regard to psychiatric disabilities specifically, such as PTSD, the rating criteria already considers a wide range of social and industrial indicators and psychiatric symptomatology.  This is discussed in more detail above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  The Veteran has worked for well over 30 years as a physician, and appears to still be employed as a physician.  There is nothing in the record which suggests that the Veteran's PTSD has markedly impacted his ability to perform his job.  The Veteran indicated increased irritability but did not report any work-related challenges at his last examination.  Such complaints certainly illustrate some amount of occupational impairment, but the Veteran's 30 percent rating prior to November 9, 2010, and his 50 percent rating from November 9, 2010 already takes into account some amount of occupational impairment.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, prior to November 9, 2010, is denied.

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, from November 9, 2010, is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


